Citation Nr: 1641890	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-20 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left trochanteric bursitis (claimed as left leg pain and left leg arthritis and strain) associated with left ankle sprain (left hip disability).

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to a rating in excess of 10 percent for left ankle sprain (left ankle disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel	


INTRODUCTION

The Veteran had active service from April 2008 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge in July 2016 and a copy of that transcript is of record.  At the hearing the Veteran submitted additional evidence with a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304 (c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS). A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2011 to June 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hip disability, entitlement to service connection for a low back disability and entitlement to an increased rating for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a final decision issued in January 2010, the RO denied entitlement to service connection for a left hip disability.

2.  Evidence submitted since the January 2010 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left hip disability.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the January 2010 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim, no discussion of the VA's duty to notify and assist is necessary for this matter.

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist. 

By way of history, in a November 2008 rating decision the Veteran was denied service connection for left leg pain.  The RO concluded that the Veteran did not have a diagnosis of a left leg disability.  Within a year of the November 2008 rating decision, the Veteran was afforded a VA examination in September 2009.  The examiner diagnosed the Veteran's left leg pain as left trochanteric bursitis.  In a January 2010 rating decision, the RO denied entitlement to service connection for a left hip disability.  The RO concluded that the evidence did not show that the Veteran's left hip disability was related to her service-connected left ankle sprain nor was there any evidence of this disability during military service.  

The Veteran was notified of that decision and of her appellate rights by way of a letter sent to her on January 29, 2010.  She did not appeal that decision.  Rather, the Veteran filed the instant claim to reopen in September 2010.

The relevant evidence of record at the time of the January 2010 rating decision included the Veteran's service treatment records; VA treatment records dated September 2008 to April 2010; private treatment records dated in December 2008; and a September 2009 VA examination that concluded that the Veteran's left hip disability was not secondary to her service-connected left ankle disability as she injured her left hip the same day she fell and injured her left ankle. 

The Veteran filed a claim to reopen in September 2010.  The relevant evidence received since the January 2010 rating decision includes VA treatment records; a statement from the Veteran's husband; statements from the Veteran's VA physician; a March 2013 VA examination; and the July 2016 Board hearing in which the Veteran testified, in relevant part, that her hip has been made worse due to the falls caused by her left ankle disability.   

The Board finds that the Veteran's Board testimony that her left hip disability is aggravated by the falls caused by her service-connected left ankle relates to an unestablished fact that was at least a partial basis of denial in the January 2010 rating decision.  Again, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  As new and material evidence to reopen the claim for entitlement to a left hip disability has been received the claim is, therefore, reopened.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability; the appeal is granted to this limited extent.


REMAND

Left Hip and Low Back Disabilities

The Veteran contends that her left hip disability and low back disability are related to her in-service fall that caused her service-connected left ankle disability.  The Veteran also contends that her left hip and low back disabilities have been caused and aggravated by the falls caused by her left ankle disability.  The Veteran also contends that her low back disability is secondary to her left hip disability.  See July 2016 Board Hearing.  

At the outset, the Board notes that the September 2009 VA examiner concluded that the Veteran injured her hip at the same time that she injured her left ankle during service.  However, the examiner did not reconcile the absence of complaints, treatment or diagnosis of a left hip disability in the Veteran's service treatment records.  

The Board also notes the May 2011 statement in which a VA physician states that the Veteran reported her low back disability began after she began falling due to her left ankle and that her symptoms started at the end of 2008 or the beginning of 2009.  However, the VA physician simply restated the Veteran's lay statements without providing a separate medical conclusion and rationale.  

The Board also acknowledges that the September 2009 VA examiner concluded that the Veteran's left hip disability was not caused or aggravated by her left ankle disability as she injured her hip the same day she injured her ankle and therefore it was impossible that she had a preexisting ankle condition that caused her other injuries.  However, the examiner did not adequately address both the causation and aggravation elements of secondary service connection.  

The Board also acknowledges that the March 2013 VA examiner concluded that the Veteran's claimed back and leg/hip condition were less likely than not due to, related to or aggravated by her service-connected ankle sprain.  The examiner noted that the Veteran had a documentation of ankle sprain in service.  The examiner stated that in his opinion based on review of the records and the examination, the Veteran's ankle sprain did not cause or aggravate any other conditions.  However, the Board notes that the examiner did not address the Veteran's falls that were reportedly due to her left ankle disability.  In light of all of the foregoing, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of her left hip disability and low back disability.  

Left Ankle Disability

The Veteran contends that her left ankle disability is more severe than reflected in her current disability rating.  The Veteran also contends that she has "foot drop" that is related to her left ankle disability.  

In Correia v. McDonald, 28 Vet.App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing", and if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the VA examinations of record do not fully comply with Correia.  Therefore, in order to obtain a full disability picture of the Veteran's left ankle, the Board finds that a remand is necessary to afford the Veteran another VA examination.  Additionally, on remand the VA examiner should address the nature and etiology of the Veteran's claimed foot drop.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dated April 2015 to the present. 

2. Then, schedule the Veteran for a VA examination to determine the current severity of her left ankle disability and the nature and etiology of her left hip disability and low back disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Left Ankle

All indicated studies, including x-rays should be performed and the examiner should discuss the severity and symptomatology of the Veteran's left ankle disability.  The proper Disability Benefits Questionnaire should be completed.  

The examiner should record the results of range of motion testing for pain on BOTH active and passive motion and in weight-bearing AND non-weight-bearing, and if possible, with the range of the opposite undamaged joint (right ankle) in light of Correia v. McDonald, 28 Vet. App 158 (2016).  

The examiner should also address whether the Veteran has "foot drop" that is related to her left ankle disability.  

The examiner should also address the functional limitation caused solely by the Veteran's service-connected left ankle disability.  

Left Hip and Low Back

The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed 1) left hip disability or 2) low back disability were caused by, or the result of, her service connected left ankle disability?  In so opining the examiner is asked to (a) specifically consider the Veteran's contention that falls on account of her service connected left ankle disability caused her left hip and low back disability and (b) indicate whether any diagnosis or disease process of the left hip and low back is consistent with a traumatic injury caused by falls.  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed 1) left hip disability or 2) low back disability were aggravated (chronically worsened beyond the natural progression) by the Veteran's service-connected left ankle disability?  In so opining the examiner is asked to (a) specifically consider the Veteran's contention that falls on account of her service connected left ankle disability aggravated her left hip and low back disability and (b) indicate whether any diagnosis or disease process of the left hip and low back is consistent with a traumatic injury aggravated by falls.  

A complete rationale for all opinions should be provided.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


